Title: To George Washington from John I. Sonnet, 10 January 1791
From: Sonnet, John I.
To: Washington, George



Fifth Street, Jany 10th 1791
May it please Your Excellency

Although the recital of the distresses of another, is painful to a heart so susceptible of sensibility as is that of Your Excellency; Yet both by your public and private Character, I am emboldened to lay my misfortunes at your Excellency’s feet; and although

Your Excellency’s time is necessarily dedicated to the best and most important Uses in the State, Yet ’tis capable of stooping, to alleviate Distress and if anything is capable of atoning for the present Liberty I take ’tis the keen ’tho’ secret pangs of necessity.
Your Excellency’s Petitioner, was some time ago Teacher of the french Language in Dickinson College (in Carlisle) under the care of the Revd Dr Charles Nisbet, from whom and some of the first Characters in that borough, Your Excellency’s petitioner possesses the strongest Recommendations. That your Excellency’s petitioner having with deep felt Grief, beheld the dreadful Ignorance existing among the Settlers of the Frontiers, and being desirous of adding his Mite for the benefit of his fellow Creatures, removed there; built at his own expense a suitable Dwelling &ca for the reception of Youth and Children to be taught such necessary branches of learning as they stood in need of; and requiring only a small proportion of labour as recompense: but Alas’ as contented Poverty and Vice, are mostly companions, I found the poor Wretches ready to receive; but unwilling when the time came to make the least Acknowledgment.
Your Excellencys petitioner and family, after staying the Ten Months were Obliged to remove, from a place of Poverty and Ebriety to a Village more inhabited, from which he has been persuaded by some Gentlemen, (to whom he has the Honour of being known) to come to this Metropolis, in hopes that the subserviency of his Talents might be found Acceptable to his fellow Citizens; and having began a Seminary, under the patronage of four of the most respectable Characters in the City, was in hopes of living above pinching Want, and in some measure of supplying the immediate calls of Nature, but his Seminary not encreasing with the severity of a rigourous Season, Your Excellencys Petitioner is reduced to extreme Necessity, not having another meal to approach, for himself, a Wife, and a Mother in law of Seventy five Years of Age.
Your Excellency’s petitioner therefore most humbly begs the kind assistance of your Excellency’s influence, in obtaining some employment for him, in order to tear him from the impending Destruction which threatens him.
Your Excellencys Petitioner is happy in being able to produce a respectable Character, Is a member of the Church of England, and has also the honour of being a member of that Antient and

most Honorable Society which Your Excellency distinguished in honoring as Grand Master.
Your Excellency is the only One I have been emboldened to open my distresses to, therefore humbly beg, that if your Excellency ⟨thinks⟩ fit to disregard the humble prayer, That it may, and in all probability with its distressed author Sink into Oblivion. This is with the greatest respect and profound Reverence The humble Prayer of Sir, Your Excellency’s most Humble and Obedient Servant

John I. Sonnet

